Citation Nr: 0527807	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-16 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1953 to June 
1957.

This appeal arises from a January 2004 rating decision of the 
Chicago, Illinois Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a low back 
disability to include degenerative disc disease, stenosis, or 
arthritis that was manifest in service, that was manifest 
within the initial post service year, or that is related to 
disease or injury during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A back ache was noted in May 1954 when the veteran was seen 
with additional complaints of generalized malaise, cough and 
nausea.  The diagnosis was influenza.  As the complaint of 
back pain in May 1954 was clearly associated with generalized 
symptoms stemming from influenza, the Board will not further 
consider or comment on this complaint relative to the claim 
for a current low back disability (claimed to have resulted 
from an inservice injury).

The service medical records show that the veteran was seen on 
two occasions in January 1956 for back pain.  Medication was 
prescribed.  

On the June 1957 separation examination, the veteran's spine 
was clinically evaluated as normal.  On the medical history, 
the veteran specifically denied suffering from bone, joint, 
or other deformity.

In March 2003, the veteran filed the instant claim of 
entitlement to service connection for a low back disability.  
He maintains that he slipped and fell during service injuring 
his back.  He added that he reinjured his back later during 
service.  

A private medical MRI of the low back in May 2002 was 
interpreted as showing degenerative disc disease, arthritis, 
and stenosis.  Lumbar steroid injections were administered to 
the low back in May 2002 and May 2003.

A May 2002 treatment note indicates that a CAT scan two years 
before had showed severe degenerative disc disease and 
stenosis of the low back.

On VA orthopedic examination in August 2003, the veteran 
reported having suffered two low back injuries during 
service.  The examiner noted that the veteran was seen during 
service in January 1956 for back pain.  It was noted that the 
service medical records to include the separation examination 
contained no further complaints or findings of back pain and 
that the back was normal on the separation physical 
examination.  The veteran reported suffering from episodic 
back pain for as long as he could remember.  It was further 
noted that the veteran had been treated by his private doctor 
for the last three years to include the administration of 
steroid injections.  The diagnosis was severe ankylosing 
spondylitis that usually would begin in the above 40 age 
group.  It was opined that it was more likely than not that 
there was no direct relationship between current low back 
disability and the veteran's service.  In support of this 
opinion, the examiner noted that the first post service 
evidence of a chronic back disability dated from 2002; thus, 
there was no basis to find a relationship whatsoever between 
current back disability and service more than 40 years 
before.  

The veteran testified in August 2005 that he injured his back 
on two occasions in service; that the first injury was in 
1954 or 1955 (he was not sure of the year) when he hurt his 
back in a fall on a tarmac; that he was treated in sick bay; 
that the second injury occurred when he fell down some steps 
and he was treated in the sick bay; that there was pain both 
times for which pain medication was administered; that after 
service the veteran started to experience back pain within 
the initial post service year, but that he did not seek 
medical treatment; that he could not remember the names of 
treating health care providers until the early 2000s; that no 
physician had told him that current back disability was 
related to injury during service (T-16); and the veteran 
questioned whether his service medical records were complete.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946 and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran maintains that he currently suffers from low back 
disability to include arthritis, degenerative disc disease, 
and stenosis that is related to service.  The evidence does 
not support this claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that he injured his back on two 
occasions in service.  The veteran is competent to relate 
what happened to him during service.  Two treatment notations 
in January 1956 reflect treatment for back pain, but they do 
not indicate that the veteran had suffered a back injury.  
There is no valid basis, however, upon which to doubt the 
credibility of the facts and circumstances surrounding the 
alleged inservice back injury.  As a result, the Board finds 
that the evidence supports the veteran's allegation that he 
injured his back during service.  

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court determined that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Thus, the treatment notations 
relating to back pain in January 1956 do not demonstrate the 
presence of a chronic low back disability.  Moreover, the 
remainder of the service medical record to include the June 
1957 separation physical examination are silent regarding 
complaints, findings, or diagnoses of a low back disability.  
Thus, the January 1956 treatment for back pain does not 
establish the inservice presence of a chronic low back 
disability for which service connection may be granted.

After a review of all of the lay and medical evidence of 
record, the Board finds that a preponderance of the evidence 
demonstrates that the veteran's currently diagnosed low back 
disabilities, in the form of disc disease, stenosis, and 
arthritis, were not present during service, within the 
initial post service year, or for many years thereafter.  In 
fact, private medical records first demonstrate the presence 
of chronic low back disability in the early 2000s, many 
decades after service.  

On the question of whether any current low back disability is 
etiologically related to any injury or disease in service, it 
is the province of health care professionals to enter a 
medical diagnosis or an opinion as to the relationship 
between a current disability and service.  See Espiritu at 
494-95.  Accordingly, the veteran's statements and testimony 
may not service as competent medical evidence that would link 
current back disability with service.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between current low back 
disability and the veteran's service.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

There is one medical opinion of record with regard to the 
putative nexus between current low back disability and 
service.  In August 2003, a VA examiner carefully and 
accurately reviewed the veteran's medical history beginning 
with the service medical records and continuing until the 
current time to include the recent private medical records 
regarding the low back.  The VA examiner opined that it was 
more likely than not that there was no direct relationship 
between current low back disability and service.  The 
physician stressed that a chronic low back disability was 
first manifest in the medical record in the early 2000s and 
that there was no basis within the record to find a 
relationship to service more than 40 years before.  Thus, the 
VA examiner provided a reasoned opinion based on an accurate 
review of the entire record.  There is no medical evidence or 
medical opinion that would link a current low back disability 
with service many years before.  Moreover, the veteran 
admitted during his testimony in August 2005 that no health 
care provider had ever offered a medical opinion to him that 
would link a current back disability with service.  
Accordingly, as the preponderance of the evidence is against 
the veteran's appeal, the claim of entitlement to service 
connection for a low back disability must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in March 2003 as well as a statement 
of the case in March 2004, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran also 
presented testimony at an August 2005 hearing before the 
Board.  Although the veteran questioned whether all of his 
service medical records had been obtained during the recent 
personal hearing, the Board notes that the National Personnel 
Records Center certified in June 2003 that all of the 
veteran's service medical records had been sent to the RO.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination was 
conducted in August 2003 to include a medical nexus opinion.  
As a result, the evidence of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another examination.  As 
another examination is unnecessary, the Board finds that the 
RO has satisfied the duty-to-assist obligations with respect 
to medical examinations.  The Board finds that every effort 
has been made to seek out evidence helpful to the veteran.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in March 2003 prior to the initial unfavorable AOJ 
decision in January 2004.


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


